Citation Nr: 1713298	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  08-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable rating for proximal muscle myopathy of the right upper extremity, prior to January 7, 2016, and in excess of 10 percent thereafter.

2. Entitlement to an initial compensable rating for proximal muscle myopathy of the left upper extremity, prior to January 7, 2016, and in excess of 10 percent thereafter.

3. Entitlement to an increased rating for a stress fracture of the tibia of the right leg, currently evaluated as 10 percent disabling.

4. Entitlement to an increased (compensable) rating for a stress fracture of the tibia of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions issued in October 2007 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The October 2007 decision denied the Veteran's request for increased disability ratings for service-connected stress fractures of the tibias of both of the Veteran's legs.  The August 2011 decision granted service connection for proximal muscle myopathy of the upper extremities and assigned an initial zero percent (noncompensable) disability rating.  The Veteran appealed each of the disability ratings listed on the title page.  

In April 2015 and May 2016, the Board remanded this case for further development.  

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, in response to the Veteran's claim that the symptoms of his relevant disabilities had recently increased, the Board remanded this appeal for new orthopedic and neurological examinations.  The requested examinations took place in January 2016.  The Board, however, determined that significant findings in the examiner's report were unclear and issued new remand orders in May 2016.

On remand, the AOJ arranged new examinations of the Veteran's service connected stress fractures of the right and left tibias and proximal muscle myopathy of the upper extremities.  The examiner provided a written report of her findings in June 2016.  

Shortly after the AOJ received the examination report, the Court of Appeals for Veterans Claims decided Correia v. McDonald, 28 Vet. App. 158 (July 5, 2016) (holding that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing.").

As the Court explained in Correia, 38 C.F.R. § 4.59 applies to cases involving the rating of joint disabilities.  See Id. at 164.  The June 2016 VA knee and lower leg examination report indicated that "shin splints" with reduced range of motion in the knees were associated with the Veteran's service-connected stress fractures.  The examiner recorded two sets of range of motion test results for the knees.  One test was conducted before repetitive use of each knee and another test took place after repetitive use.  But there is no indication of whether the tests were active or passive, or taken while weight-bearing.  In light of the Correia decision, the Board must remand the increased rating claims for right and left tibia stress fractures for a new VA examination.

The same conclusion is required for the Veteran's service-connected proximal muscle myopathy of the upper extremities.  The June 2016 VA examination for these disabilities followed the disability benefits questionnaire (DBQ) form for muscle injuries and covered areas such as weakness, atrophy, and fatigue.  The diagnostic codes pertaining to injuries to muscle group VII (diagnostic code 5307) relate to joint function of the wrist and fingers.  The DBQ used by the June 2016 examiner does not include range of motion testing.  But in his January 2016 substantive appeal (VA Form 9), the Veteran had claimed that his upper extremity muscle myopathy caused limited motion of the joints.  In light of Correia and the Veteran's statements, the examination report is not sufficient to address all potentially applicable diagnostic codes, including diagnostic codes for the wrist and fingers which depend on range of motion testing.  See 38 C.F.R. § 4.71a, DCs 5214-5230.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since June 2016.

2. The Veteran should be scheduled for an appropriate VA examination or series of examinations to ascertain the current severity of his service-connected proximal muscle myopathy of the bilateral upper extremities and service-connected stress fractures of the tibias of the bilateral legs.  All indicated testing should be accomplished and all symptomatology associated with the disabilities should be identified.

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in any joints affected by the disabilities for which examinations have been requested and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing the range of motion in each joint examined with the range of the opposite undamaged joint.  If any of these findings are not possible, please provide an explanation.

3. The AOJ must ensure that all of the examination reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



